internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-159746-04 number release date index uil no case-mis no director field operations heavy manufacturing and transportation industry large and mid-size business lmsb hmt dfo taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference --------------------------------------------------------------- ---------------- ------------------- ----------------------------------- ---------------- -------------- date --------------------------- legend taxpayer ----------------------------------------------------------------------- ----------------------------------------- facility issue whether the tangible_personal_property other tangible_property and non-residential real_property used in connection with racetrack operations is includible in macrs asset guideline cla sec_80 theme and amusement parks cla sec_80 as described in revproc_87_56 1987_2_cb_674 for depreciation purposes the particular emphasis of this issue is whether specialized land improvements are depreciated under cla sec_80 or as land improvements described in asset_guideline_class and as nonresidential_real_property conclusion tam-159746-04 the tangible_personal_property other tangible_property and non-residential real_property used in connection with racetrack operations are not includible in macrs asset guideline cla sec_80 theme and amusement parks as described in revproc_87_56 for depreciation purposes facts taxpayer operates ------------------------ motorsports entertainment facilities ---------------- ---------------------------------the facility ---- large covering hundreds of acres during ------ ------- there were ----racing events scheduled to be held at the facility -- of which were held comprising --- days of racing events in connection with the racing events at taxpayer’s facilities motorsports-themed activities and events tours of the track and pit areas live entertainment exhibits and displays relating to racing fireworks and food and souvenir concessions are offered in the days surrounding the racing events as well as on the day of the event itself many of the motorsports-themed activities and much of the other entertainment are provided by third-party vendors at times other than when racing events are scheduled an unrelated third party provides an opportunity to ride in a competition-quality racing vehicle at competition speed as well as the opportunity to drive that car after training in addition to the racing events described above an area outside of the track itself is used for ------ racing on ------------------ the facilities are also rented by third parties and used for trade shows conventions concerts fairs television commercials movies and training by police departments law and analysis sec_167 of the internal_revenue_code provides a depreciation allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property used in a trade_or_business or held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention for purposes of either sec_168 or sec_168 the applicable_depreciation_method and recovery_period are determined by reference to class_life or by statute the term class_life is defined in sec_168 as meaning the class_life if any that would be applicable with respect to any property as of date under sec_167 determined without regard to sec_167 and as if the taxpayer had made an election under sec_167 the reference to sec_167 is a reference to that section as in effect on the day before the date of enactment of the revenue reconciliation act of former sec_167 provided that in the case of a the taxpayer notes that there are substantial non-tax reasons for using third-party vendors to provide the activities and events tam-159746-04 taxpayer who elected the asset_depreciation_range_system of depreciation the depreciation allowance is computed based on the class_life prescribed by the secretary that reasonably reflected the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 provides rules for classifying property under former sec_167 property is included in the asset_guideline_class for the activity in which the property is primarily used sec_1_48-1 defines a building as any structure or edifice enclosing a space within its walls and usually covered by a roof the purpose of which is for example to provide shelter or housing or to provide working office parking display or sales space the term includes for example structures such as apartment houses factory and office buildings warehouses barns garages railway or bus stations and stores the class lives of property subject_to depreciation under sec_168 are set forth in revproc_87_56 this revenue_procedure divides assets into two broad categories asset classes dollar_figure through that consist of specific depreciable assets used in all business activities and asset classes through that consist of depreciable assets used in specific business activities an asset that falls within both an asset category that is asset classes dollar_figure through and an activity category that is asset classes through is classified in the asset category see 111_tc_105 the business activity asset classes described below are set forth in revproc_87_56 asset class land improvements includes improvements directly to or added to land whether such improvements are sec_1245 property or sec_1250 property provided such improvements are depreciable examples of such assets might include sidewalks roads canals waterways drainage facilities sewers not including municipal sewers in cla sec_51 wharves and docks bridges fences landscaping shrubbery or radio and television transmitting towers does not include land improvements that are explicitly included in any other class and buildings and structural_components as defined in sec_1_48-1 of the regulations asset cla sec_79 recreation includes assets used in the provision of entertainment services on payment of a fee or admission charge as in the operation of bowling alleys billiard and pool establishments theaters concert halls and miniature golf courses does not include amusement and theme parks and assets which consist primarily of specialized land improvements or tam-159746-04 structures such as golf courses sports stadia race tracks ski slopes and buildings which house the assets used in entertainment services asset cla sec_80 theme and amusement parks includes assets used in the provision of rides attractions and amusements in activities defined as theme and amusement parks and includes appurtenances associated with a ride attraction amusement or theme setting within the park such as ticket booths facades shop interiors and props special purpose structures and buildings other than warehouses administration buildings hotels and motels includes all land improvements for or in support of park activities eg parking lots sidewalks waterways bridges fences landscaping etc and support functions eg food and beverage retailing souvenir vending and other nonlodging accommodations if owned by the park and provided exclusively for the benefit of park patrons theme and amusement parks are defined as combinations of amusements rides and attractions which are permanently situated on park land and open to the public for the price of admission this guideline_class is a composite of all assets used in this industry except transportation equipment general purpose trucks cars airplanes etc which are included in asset guideline classes with the prefix assets used in the provision of administrative services asset classes with the prefix and warehouses administration buildings hotels and motels asset cla sec_80 was introduced in revproc_74_32 1974_2_cb_487 prior to that revenue_procedure cla sec_79 described those activities now encompassed within cla sec_80 and was entitled recreation and amusement former cla sec_79 was described in revproc_72_10 1972_1_cb_721 as including assets used in the provision of amusement or entertainment services on payment of a fee or admission charge as in the operation of bowling alleys billiard and pool establishments theatres concert halls amusement parks and miniature golf courses former cla sec_79 specifically excluded such assets that consist primarily of specialized land improvements or structures such as golf courses sports stadia racetracks ski slopes or buildings which house bowling alleys under former sec_167 a taxpayer depreciated an asset based on the class_life prescribed by the secretary which reasonably reflects the anticipated useful_life of that class of property to the industry or other group similarly when sec_168 was enacted as part of the tax_reform_act_of_1986 congress gave permission to the secretary except in the case of residential_real_property or non-residential real_property to prescribe a new class_life for any property or modify the class_life for any assigned_property and instructed that any class_life or assigned_item prescribed or modified under this authority shall reasonably reflect the anticipated useful_life and the anticipated decline in value over time of the property to the industry or other group tam-159746-04 the anticipated useful_life of the property was linked to the industry or other group because it was expected that taxpayers in the same business activity would have similar experiences h_r conf_rep no 99th cong 2d sess ii-41-42 vol c b in the present case the issue is whether the activity conducted by the taxpayer at its facilities is within that activity described in cla sec_80 application of cla sec_80 is limited to theme and amusement parks defined in cla sec_80 as combinations of amusements rides and attractions which are permanently situated on park land and open to the public for the price of admission the remainder of cla sec_80 in revproc_87_56 contains a listing of the assets included within that class the facilities at issue here have few if any attractions that are permanently situated on park land other than the race track itself rather the amusements and attractions are present for those few days surrounding a racing event and then are moved by their owners to another location thus these attractions are only temporarily situated on the park land the taxpayer argues that cla sec_80 requires only the facility itself to be permanently situated on park land rather than the combinations of amusements rides or other attractions we do not agree the definition of cla sec_80 states that t heme and amusement parks are defined as combinations of amusements rides and attractions which are permanently situated on park land and open to the public for the price of admission the which in the definition refers to the combinations of amusements rides or other attractions and not merely to the facility itself the rides and attractions at taxpayer’s racetrack other than those few directly used with the race track are not permanently situated at the race track facility during their useful_life rather these rides and attractions are similar to carnival rides and attractions that are set up at a particular location for a short time and then moved to a different location a traditional theme or amusement park by contrast retains its rides and other attractions so long as those attractions are economically useful furthermore the activities conducted by the taxpayer are included in the activities described in cla sec_79 cla sec_79 is broader than cla sec_80 and includes assets used in the provision of entertainment services on payment of a fee or admission charge included in cla sec_79 are the assets used to provide entertainment services but not the land improvements and buildings used in providing these services cla sec_79 specifically excludes specialized land improvements and structures such as golf courses sports stadia racetracks ski slopes and buildings that house the assets used in providing entertainment services the entertainment services provided by in the secretary’s authority to prescribe class lives was changed to the authority to monitor and analyze actual experience with respect to depreciable assets in of technical_and_miscellaneous_revenue_act_of_1988 pub l we note that tours of the race track and pit areas are popular events however these tours of static facilities are more closely analogous to tours of other sports stadiums and do not satisfy the requirements of cla sec_80 tam-159746-04 taxpayer are essentially the same entertainment services that are provided at sports stadia and other racetracks the entertainment services provided at sports stadia and racetracks are the type of entertainment services included in asset cla sec_79 otherwise exclusion of these specialized land improvements from cla sec_79 would not have been necessary cla sec_79 also specifically excludes assets included in cla sec_80 cla sec_80 lists included land improvements however this list does not specifically include sports stadia and racetracks because cla sec_80 was excluded from cla sec_79 if cla sec_80 had been intended to include specialized land improvements such as racetracks and sports stadia these specialized land improvements would have been listed with the other land improvements that are specifically included in cla sec_80 in the present case the racing events offered at taxpayer’s motorsports entertainment facilities constitute entertainment services and the assets used to provide those entertainment services are included within cla sec_79 however the buildings to the extent included in the definition of buildings or structural_components as set forth in sec_1_48-1 and land improvements described in class are specifically excluded from cla sec_79 prior to the creation of cla sec_80 by revproc_74_32 by excluding it from cla sec_79 and adding to it certain land improvements that were excluded from cla sec_79 former cla sec_79 excluded specialized land improvements such as assets that consist primarily of sports stadia and race tracks the continuation of this exclusion in current cla sec_79 does not indicate as argued by taxpayer that those assets were moved to cla sec_80 when that class was created out of former cla sec_79 the separate exclusion contained within the description of cla sec_79 for amusement and theme parks describes all the assets that were moved from former cla sec_79 to cla sec_80 accordingly land improvements associated with a cla sec_79 activity are included in asset class buildings associated with a cla sec_79 activity are depreciated as nonresidential_real_property if they meet the definition of a building set forth in sec_1 e under the rules in sec_168 and sec_168 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
